Citation Nr: 1146467	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  01-04 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as problems controlling anger and problems sleeping), to include depressive disorder not otherwise specified.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to October 1979, from May 1980 to May 1983, and from November 1990 to May 1991, and had reserve component service as well.  The Veteran contends that she was performing active duty for training (ACDUTRA) in August 1993 when she sustained injury in a motor vehicle accident.  That period of ACDUTRA has not been verified; such verification is not necessary to the determination below.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that, in relevant part, denied entitlement to service connection for adjustment disorder with depressed mood.  

The Veteran presented testimony at a personal hearing in February 2002 at the RO before a Decision Review Officer.  A copy of the hearing transcript was attached to the claims file.

The Veteran failed to appear at a Travel Board hearing scheduled for her at the RO in September 2006, thereby effecting a withdrawal of her request for a hearing.  38 C.F.R. § 20.704 (2011).

The Veteran's claim was remanded by the Board in July 2007 and March 2010 for additional development.  The matter again is before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the claims file and despite the extensive development already undertaken, the Board finds that the issue of entitlement to service connection for an acquired psychiatric disorder (claimed as problems controlling anger and problems sleeping), to include depressive disorder not otherwise specified, must again be remanded for further action.

In that regard, both the July 2007 and March 2010 Board remands noted potentially conflicting evidence of record with respect to the basis of the Veteran's claim for service connection for an acquired psychiatric disorder.  The RO primarily considered and adjudicated the claim on the basis that the Veteran contended that she had problems controlling anger and problems sleeping due to an undiagnosed illness, but the Board noted that the record also reflected discussion of sexual trauma during a period of active duty and that a diagnosis of a specific psychiatric disorder had been assigned.  Thus, the Board requested that the RO clarify with the Veteran whether she wished to pursue a claim for direct service connection for a psychiatric disorder, and, if so whether she contended that the disorder resulted from an assault during service.  If the Veteran indicated that she wished to pursue the claim for direct service connection for a psychiatric disorder other than as a manifestation of an undiagnosed illness, the Board remands instructed that all necessary development should be conducted.

After several unsuccessful attempts to deliver such a letter to the Veteran, the Appeals Management Center (AMC) provided a March 2011 letter to the Veteran requesting the above-referenced clarification of the basis of her claim.  The Veteran's response, received in May 2011, indicated that she wished to seek direct service connection for problems controlling anger and problems sleeping on a basis other than as a qualifying chronic disability (undiagnosed illness) or symptoms of a chronic multisymptom illness.  In addition, the Veteran specifically asserted that she had been the victim of a sexual assault in 1977 while stationed at the K-16 Air Base in Seoul, South Korea.  The Veteran stated that following the incident she reported the incident to her superiors.

Based on the Veteran's current and prior reports, her personnel file and service treatment records have been associated with the claims file.  The records do not specifically indicate reports or investigation of sexual assault.  The Board notes that the Veteran's evaluation report encompassing May 1976 to October 1977, while stationed at the K-16 Air Base in Seoul, South Korea the Veteran's evaluation report was above average in 9 out of 10 ranked categories.  The Veteran was noted to perform her duties in an "outstanding and superior manner" and that she "did not shirk her duties on the basis of sex."  In December 1976, the Veteran was seen in the base emergency room after drinking 6 double screwdrivers.  The record noted a history of frequent verbal altercations with other females in the unit and having chased people with a knife.  These incidents frequently occurred during alcohol intoxication.  The examiner's impression was intoxication.  In January 1977, the Veteran complained of soreness in the ribs bilaterally and reported having been handled roughly by her boyfriend recently.  In October 1977, the Veteran sought treatment for severe menstrual cramps.

From at least March 1979, the Veteran was involved in a substance abuse treatment program, with follow-up through at least May 1981.  In April 1980, the Veteran denied a history of frequent trouble sleeping, depression, or anxiety.  A May 1983 Bar to Enlistment Certificate summarized the Veteran's problems during her final years of service.  Specifically, the record noted that the Veteran was late to formations, details, or assigned duties; had been absent without leave (AWOL) in July 1980; had recurrent Article 15 punishments; could not follow orders, shirked, took too much time, and was recalcitrant; and could not train for a job, was apathetic, and was disinterested.  In April 1991, the Veteran reported a history of frequent trouble sleeping and depression or excessive worry.  The Board notes that in several subsequent records, the Veteran denied a history of frequent trouble sleeping, depression, or excessive worry.

After service, the Veteran first reported in-service sexual assault to VA treatment providers in approximately April 2001.  

If a posttraumatic stress disorder (PTSD) claim is based on Military Sexual Trauma (MST) or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2011).    

38 C.F.R. § 3.304(f)(5) further provides that VA may submit any such evidence as is described under that provision to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In essence, unlike claims for PTSD that do not involve an assertion of personal or sexual assault, VA can take into account the opinion of a medical professional as to the likelihood that the stressor actually occurred, rather than just relying on such a professional to determine whether a stressor supports a diagnosis of PTSD.

The July 2007 and March 2010 remand instructions specifically directed the RO to undertake any necessary development, such as to develop an allegation of assault, trauma, or other stressors, based on the Veteran's statements regarding the basis of her claim.  While the RO/AMC appears to have undertaken some development of the claim, including obtaining a VA Form 21-0781a from the Veteran, the Board notes that subsequent to the Board's March 2010 remand the Director of VA's Compensation and Pension Service issued Fast Letter 10-25 in July 2010 to provide additional guidance in handling development of MST claims.  The Board notes that all requirements of Fast Letter 10-25 were not complied with in this case, to include telephone development and letter development that included specific language for restricted and unrestricted reports of sexual assault.

Moreover, the Board directed that the Veteran should be afforded psychiatric examination, after appropriate development.  In addition, if the Veteran alleged that an assault took place, the Board requested that the examiner provide an opinion as to the likelihood that the claimed in-service assault occurred, and likelihood that a current psychiatric disorder resulted from the Veteran's active military service.  While the RO/AMC obtained a VA examination in March 2011, this examination was prior to the Veteran's May 2011 provision of reported in-service sexual assault and the examination report does not address the above Board requests.  As such, the Board concludes that an additional VA examination is necessary and the Board requests that the examiner provide an opinion as to the likelihood that the claimed in-service assault occurred, and likelihood that a current psychiatric disorder resulted from the Veteran's active military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is directed to develop the Veteran's psychiatric disorder claim following the procedures set forth in Fast Letters 10-25 and 05-04, as well as the VA Adjudication Procedure Manual M21-1MR.

2.  Obtain a list of VA outpatient treatment appointments from 2002 to the present to verify that there are no additional psychiatric treatment records since 2002.  If there are records of VA psychiatric treatment since 2002, associate those records with the claims file.  If the list of appointments reflects that the Veteran has not received VA psychiatric treatment since 2002, associate the list with the claims files.  

3.  After the above development is completed, schedule the Veteran for an appropriate psychiatric examination, to include an interview of the Veteran and any appropriate testing.  The claims file should be provided to the examiner for review and the examiner should indicate whether it has been reviewed.  The examiner should review and summarize relevant clinical records, including VA treatment records related to complaints of depression and complaints of symptoms related to Gulf War service.

The examiner should offer an opinion as to whether he or she believes that the claimed 1977 sexual assault actually occurred, or alternatively, whether the Veteran feared hostile military or terrorist activity during Gulf War service.  In reaching an opinion, the examiner should consider whether there is evidence of behavior changes in service sufficient to corroborate that the claimed personal assaults and sexual harassment occurred.  Evidence of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  In that regard, the examiner is requested to consider, and discuss as appropriate, the in-service and post-service records as discussed in the body of the remand above.  The examiner must discuss the Veteran's lay statements as to symptoms, including a statement received in May 2011.

If the Veteran is diagnosed with PTSD or any other psychiatric disorder, the examiner is requested to provide an opinion as to whether the diagnosed disorder is related to any confirmed in-service stressor(s).  In this regard, the examiner is requested to specifically discuss whether each stressor meets the criteria required under the DSM-IV criteria.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


